Citation Nr: 0534233	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  98-12 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a left knee 
disability.

6.  Entitlement to an initial rating in excess of 30 percent 
for a fungal infection of the groin with tinea pedis, 
onychomycosis, and xerosis of the hands and feet.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from October 1945 to 
October 1948, from May 1949 to April 1950, from December 1950 
to January 1952, and from March 1952 to March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1996 and later rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  In an August 1996 decision (issued 
in September 1996), the RO, in pertinent part, determined 
that a claim of entitlement to service connection for a right 
hip disability was not well grounded.  In October 1996, the 
RO denied service connection for low back and right shoulder 
disabilities.  In March 1998, the RO granted service 
connection for fungus in the groin area and assigned a 
noncompensable evaluation effective from March 1997.  The RO 
also determined that a claim of entitlement to service 
connection for a left knee disorder was not well grounded and 
denied service connection for right knee disorder and low 
back disorders.  

In pertinent part of a September 2001 decision, the Board 
remanded the case for additional development.  Later RO 
rating decisions denied service connection for the right hip 
and left knee on the merits.  

In June 2003, the Board again remanded the case for 
additional development.  In a November 2003 rating decision, 
the RO granted an initial 30 percent rating for a fungal 
infection of the groin with tinea pedis, onychomycosis, and 
xerosis of the hands and feet, effective from March 6, 1997.  

In an April 2003 letter, a VA physician reported that the 
service-connected skin disability was related to balanitis 
and possibly to facial and eye symptoms.  Additionally, the 
claims file contains medical evidence of blepharitis and 
ocular rosacea.  Because the physician suggested that these 
disorders are related to the service-connected skin 
disability, they are referred to the RO for appropriate 
action.  

The issues of entitlement to service connection for low back, 
right shoulder, and for right and left knee disabilities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  Competent medical evidence reflects that there is no 
current right hip disability.

3.  The service-connected skin disorder is currently 
manifested by near constant exudation, itching, and lesions; 
up to 26 percent of total body area and 8 percent of exposed 
body area are affected; ulceration of the left ring finger 
has been shown.  

4.  There is no medical evidence of systemic or nervous 
manifestations, repugnancy, more than 40 percent of the 
entire body, nor more than 40 percent of the exposed area 
affected by service-connected skin disorders, nor a need for 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.

CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2005).

2.  The criteria for an initial rating in excess of 30 
percent for service-connected skin disability are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321. 4.1, 4.3, 4.7, 
4.118, Diagnostic Codes 7806, 7813 (2001 and 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005).  VA has also undertaken to tell claimants to 
submit relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b) (2005).  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claims.  
The RO provided rating decisions, statements of the case 
(SOCs), supplemental statements of the case (SSOCs) and 
notice letters sent in February 2002, June 2003, and in March 
and April 2005.  These documents provided notice of the law 
and governing regulations as well as the reasons for the 
determination made regarding his claims.  They thereby served 
to inform him of the evidence needed to substantiate the 
claims.  

The notice letters also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  Compensation 
and pension examination reports are associated with the 
claims files.  A hearing transcript is in the files.  All 
identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A(b)-(d) (West 2002).

The record shows that VA provided required notice subsequent 
to the initial adverse decision on his claims; however this 
has not been unfairly prejudicial.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-20 (2004).  In Short Bear v. Nicholson, 
19 Vet. App. 341, (2005), the United States Court of Appeals 
for Veterans Claims (Court) determined that only VA's failure 
to point out what evidence is needed to substantiate the 
claim would be unfairly prejudicial to the veteran. 

Higher Initial Rating for the Skin

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records. 
38 C.F.R. § 4.2.  In cases such as this where the veteran has 
appealed the initial rating assigned after service connection 
is established, the Board considers the initial rating from 
the initial effective date forward rather than treating the 
claim as one for an increased rating.  Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  

The veteran's skin disability has been rated 30 percent 
disabling for the entire appeal period under Diagnostic Code 
7813-7806.  The Board will therefore determine whether there 
is a basis to assign a higher schedular rating for any 
portion of the appeal period.  

Effective August 30, 2002, the rating criteria for skin 
disorders were changed.  Fed. Reg. 49590-49599 (July 31, 
2002).  Therefore, the Board must also determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and the new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  
VAOPGCPREC 7-2003.  In this case, neither the old nor the new 
criteria are more beneficial.  

During a hearing on appeal in August 1998, the veteran 
provided testimony regarding the symptomatology attributable 
to his service-connected skin disability.  In this regard, he 
specifically testified about treatment during active service 
for groin rash and itching.

According to VA dermatology examination reports and clinical 
records during the appeal period, the service-connected skin 
disability has been manifested by near constant exudation, 
itching, and lesions.  An August 2003 VA examiner reported 
such skin area measurements as "less than 5 percent" of 
total body area, the Board will use 4 percent.  The August 
2003 examination report could reflect up to 26 percent of 
total body area (4 percent groin; 4 percent toenails; 4 
percent hand; 4 percent scalp and 10 percent feet), and 8 
percent (4 percent hands and 4 percent scalp) of exposed body 
area was affected.  The July 2005 VA examination report 
reflects that 2 percent of total body area and 8 percent of 
exposed body area were affected.  

An October 2003 color photo shows ulceration on the left ring 
finger.  The veteran has reported intermittent fissures.  

Not shown is systemic or nervous manifestations, repugnancy, 
more than 40 percent of the entire body or more than 40 
percent of the exposed area affected by service-connected 
skin disorders, nor a need for constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period or 
during any period.

Under the prior provision of Diagnostic Code 7806, a 50 
percent evaluation is warranted for ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or where the condition is especially 
repugnant.

Under the new criteria, dermatophytosis is to be evaluated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801 through 7805), or 
dermatitis (Diagnostic Code 7806), depending on the 
predominant disability.  The manifestations do not involve 
disfigurement of the head, face, and neck.  

Under the revised criteria of Diagnostic Code 7806, a 60 
percent rating is warranted where more than 40 percent of the 
entire body or more than 40 percent of the exposed areas are 
affected, or; where constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required during the past 12-month period.

Comparing the manifestations to the rating criteria, the 
Board does not find that criteria of a 50 percent rating 
under the prior provisions are more nearly approximated.  
Although ulceration and fissuring are shown, neither systemic 
or nervous manifestations are present, nor is repugnancy 
shown.  Neither shown is any criterion for a 60 percent 
rating under the revised standard.  The affected areas of 
skin are not more than 40 percent of the entire body or more 
than 40 percent of the exposed area.  Neither shown is use of 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period (or for that matter, for any 12-month 
period during the appeal period).  According to various 
clinical records, the service-connected skin disability has 
not been treated systemically.  

The Board therefore finds that the criteria for a schedular 
rating greater than 30 percent for the veteran's service-
connected skin disability are not more nearly approximated.  
After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for a rating higher than 30 percent for a skin disability is 
denied.  

The provisions of 38 C.F.R. § 3.321(b) (2005) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the Rating Schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 

Service Connection for the Right Hip

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that a disability was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The veteran's service medical records (SMRs) reflect that he 
fell from the wing of a C-130 aircraft, or from the engine 
cowling of that aircraft, onto the concrete pavement below in 
February 1961.  He was treated for bruises and abrasions, but 
no right hip injury was noted.  His separation examination 
report is negative for any right hip complaint or disorder.  
After retirement in March 1967, the veteran underwent 
additional physical examinations for reserve components at 
various time.  These examination reports are also negative 
for any right hip complaint.  

In March 1996, the veteran claimed entitlement to service 
connection for several musculoskeletal disorders, including 
an unspecified right hip ailment, all claimed due to the fall 
from an aircraft in 1961.  VA examinations were ordered.

May 1996 VA X-rays of the right hip were normal.  During a 
May 1996 VA orthopedic compensation examination, the veteran 
reported that right hip discomfort began in 1965.  He 
reported that pain emanated from the lateral aspect of the 
proximal right thigh.  The examiner found normal range of 
motion of the right hip joint and felt that there was 
insufficient data to make a diagnosis.  

Service connection for the right hip was denied in September 
1996.  In his notice of disagreement (NOD), the veteran 
reported that at Fitzsimmons Army Medical Center someone told 
him that right hip pain was probably caused by falling from 
the aircraft wing.  

In July 1997, Gordon Yee, M.D., reported that the veteran had 
significant low back pain and "referred right buttock pain" 
related to degenerative disc disease of the lumbar spine.  
The physician felt that the pain was related to an in-service 
fall of about 15 feet.  

In August 1998, the veteran testified before an RO hearing 
officer that he fell from the wing of an aircraft onto his 
right hip and shoulder was grounded from flight crew duty for 
about two months.  He testified that although his SMRs 
reflect bruises to his left side, it was his right side that 
was injured.  He surmised that the opposite side was recorded 
in his SMRs because to an examiner facing the patient, right-
sided injuries would be on the examiner's left side.  He also 
recalled that his civilian doctor and a VA doctor had felt 
that his hip pain was actually low back pain.  

A May 2000 note from VA physician, D.R. M.D., notes ongoing 
treatment for chronic back pain and lumbosacral spine 
degenerative disc disease.  A fall during active service was 
mentioned; however, the physician did not note any right hip 
disability.  

The RO obtained Army clinical records mentioned by the 
veteran.  A June 1972 Fitzsimmons Army Medical Center report 
notes lumbosacral strain.  An October 1973 Fitzsimmons X-ray 
showed early osteophyte formation at the thoracolumbar 
junction.   A December 1973 Fitzsimmons report notes low back 
pain and March 1974 Fitzsimmons report notes a 10-year 
history of back ache.  None of the records reflects right hip 
pain.    

An April 2002 report from Dr. Yee notes complaint of 
bilateral hip pain, right greater than left.  Dr. Yee noted 
that low back pain was constant while right lower extremity 
pain was episodic.  Also noted were right thigh and right 
lateral lower leg pains.  A magnetic resonance imaging (MRI) 
report showed L4-5 spondylolisthesis and severe central 
spinal stenosis.  No assessment was made concerning the right 
hip joint, but Dr. Yee ordered right hip X-rays.  April 12, 
2002, X-rays showed normal hips.

The Board remanded the case in June 2003.  The AMC 
subsequently obtained VA outpatient treatment reports.  A 
September 2002 report notes right hip pain.  The veteran was 
5-weeks status post lumbar spine decompression surgery.  A 
November 2002 report notes that low back pain radiated to the 
right side.  An April 2003 report notes that the veteran's 
main low back pain complaint seemed to be in the right hip 
region and numbness in the right thigh.  The impression was 
chronic right leg discomfort following decompression for 
lumbar stenosis.  

The veteran underwent a VA orthopedic compensation 
examination in August 2003.  He denied any right hip pain, 
sciatica, leg numbness or tingling, weakness, or pain of the 
trochanter or groin.  The right hip had full, painless range 
of motion.  X-rays conducted in 2002 were reviewed and showed 
no abnormality.  The physician concluded that there was no 
evidence of a current hip disability.

VA outpatient treatment reports dated in 2004 and 2005 do not 
address the right hip.

The above medical reports reflect that there appears to be no 
right hip disorder at present.  The veteran denied any right 
hip pain during his most recent VA examination.  The Court 
has specifically disallowed service connection where there is 
no present disability: "[c]ongress specifically limits 
entitlement for service connected disease or injury to cases 
where such incidents have resulted in a disability. . . .  In 
the absence of proof of a present disability there can be no 
valid claim [for service connection]."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  This case holding is 
significant because while the veteran has claimed entitlement 
to service connection for the right hip, the medical evidence 
reflects that there is no right hip disability at present.  
Any right hip pain that existed prior to lumbar decompression 
surgery appeared to be referred pain from lumbar degenerative 
disc disease.

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107; Gilbert, supra.  
The claim of entitlement to service connection for a right 
hip disability is therefore denied.  


ORDER

Service connection for a right hip disability is denied.  

An initial rating in excess of 30 percent for service-
connected skin disability is denied. 


REMAND

The veteran has claimed that a back disability, a right 
shoulder disability, and bilateral knee disabilities were 
caused by a fall during active military service in February 
1961.  The veteran underwent a thorough orthopedic 
compensation and pension examination in August 2003 and the 
orthopedist set forth relevant diagnoses for each joint 
mentioned above; however, no physician has offered a medical 
opinion addressing the likelihood that an in-service injury 
resulted in the current disorders.  VA's duty to assist now 
includes providing a medical examination or obtaining a 
medical opinion where such is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2005).  Thus, the examination report must be returned to the 
examiner as containing insufficient details for rating the 
disabilities.  38 C.F.R. § 4.2.

Accordingly, this case is remanded to the AMC for the 
following action:

1.  The AMC should return the claims file 
to the August 2003 examining physician 
for an addendum.  The physician is asked 
to do the following:

I.  Review the diagnoses offered in 
the August 2003 examination report.  

II.  Address whether it is at least 
as likely as not (50 percent or 
greater probability) that a fall 
from the wing of an aircraft during 
active military service has caused 
any current disorder of the back, 
the right shoulder, and of each 
knee.  

The physician should offer a rationale 
for any conclusion in a legible addendum.  
If the question cannot be answered, the 
physician should state the reason.  The 
veteran may be reexamined if necessary.  
If the specified physician is 
unavailable, the claims folder should be 
forwarded to another qualified physician.  

2.  Following the above, the AMC should 
review all the relevant evidence and 
readjudicate the claims.  If the desired 
benefits are not granted, an appropriate 
SSOC should be issued.  The veteran and 
his representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the 
Board.  

The purpose of this remand is to comply with due process of 
law.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


